Appeal from the Court of Appeals of New York and the *804Appellate Division of the Supreme Court of New York, First Department.
Samuel A. Berger for appellants. Jacob K. Javits, Attorney General, James O. Moore, Jr., Solicitor General, and Samuel A. Hirshowitz and Daniel M. Cohen, Assistant Attorneys General, for the Superintendent of Insurance of New York, and Ralph M. Carson and W. Perry Epes for the Insurance Company of North America et al., appellees.

Per Curiam:

The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.